UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             5/6/21



  United States of America,

                 –v–
                                                                     21-CR-280 (AJN)
  Daquan Murphy,
                                                                          ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       The Court will hear the bail appeal in this case on Monday, May 10, 2021 at 2:00 p.m.

The proceeding will be held in person in Courtroom 906 of the Thurgood Marshall United States

Courthouse, 40 Centre Street, New York, New York. Per the S.D.N.Y. COVID-19 Courthouse

Entry Program, anyone who appears at any S.D.N.Y. courthouse must complete a questionnaire

on the date of the proceeding prior to arriving at the courthouse. To gain entry to the courthouse,

all participants are ORDERED to follow the instructions provided here:

https://nysd.uscourts.gov/sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf.

Completing the questionnaire ahead of time will save time and effort upon entry.

       In addition, all visitors must also have their temperature taken when they arrive at the

courthouse. Only persons who meet the entry requirements established by the questionnaire and

whose temperatures are below 100.4 degrees will be allowed to enter the courthouse. All visitors

must wear either (i) a properly fitted disposable mask under a cloth mask, with the outer edges of

the inner mask pushed against the face, or (ii) a properly fitted FDA-authorized N95 or KN95

mask. For more information, see https://www.nysd.uscourts.gov/covid-19-coronavirus.

       The Government’s written submission is due May 7, 2021 at 2:00 p.m. The Defendant’s

written submission is due May 10, 2021 at 10:00 a.m.
     SO ORDERED.


Dated: May 6, 2021
       New York, New York
                            ____________________________________
                                      ALISON J. NATHAN
                                    United States District Judge
